The indictment charged that appellant permitted cards to be played upon premises under his control, "then and there being appurtenances to a publi place, to-wit: a house for retailing spirituous liquors." It is contended that the omission of the letter "c," from the word "public" renders the indictment vicious. We do not think so. Omitting the words "a publi place, to-wit," the indictment is sufficient. It would then read, "* * * then and there being appurtenances to a house for retailing spirituous liquors." Mayo v. State, 7 Tex.Crim. App., 342. The statute makes a house for retailing spirituous liquors a public house. Penal Code, Art. 355. The statement of facts, having been filed out of term time, cannot be considered, because an order was not entered allowing it to be so filed. The charge, in the absence of the evidence, is applicable to a case provable under the allegations of the indictment. Besides, there are no exceptions reserved to said charge. Loyd v. State, 19 Tex.Crim. App., 321. The judgment is affirmed.
Affirmed.